     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                 UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                   )   Case No. 1:18-cv-01438-SKO
     Regina Evanovich,                               )
10                                                   )   REQUEST AND ORDER FOR
                   Plaintiff,                        )   EXTENSION OF TIME TO SERVE
11                                                   )   SUMMONS AND COMPLAINT ON
            vs.                                      )   DEFENDANT
12                                                   )
     NANCY A. BERRYHILL,                             )
13   Acting Commissioner of Social Security,         )
                                                     )
14                                                   )
                   Defendant.                        )
15
16
            Plaintiff, through counsel, hereby moves for an extension of time to effect service of the
17
     summons and complaint upon the defendant in this matter. The Court granted the plaintiff’s
18
     Motion to Proceed In Forma Pauperis on November 8, 2018. On April 16, 2019, Counsel entered
19
     his appearance. (Doc #10). The court granted Plaintiff’s motion to substitute as counsel on April
20
     19, 2019. (Doc#11) Plaintiff requests an extension of time for good cause as shown below.
21
22
23
                                 MEMORANDUM IN SUPPORT OF MOTION
24
                                          FOR EXTENSION OF TIME
25
26
                   Plaintiff respectfully files this motion pursuant to F.R.Civ.P. 6(b)1 to request an
27
     extension of time on the deadline for service in this case. Plaintiff has no information on the
28



                                                 1
 1   Defendant’s position regarding this motion, as this matter is in the early stages and no attorney has
 2   entered appearance for the Defendant at this time.
 3            As good cause for this extension, Plaintiff’s Counsel submits that Plaintiff was
 4   unrepresented and unfamiliar with the Rules that govern Service in a federal matter. He sought
 5   out counsel to assist in this matter. As with all matters, Counsel must first look to the merits of the
 6   case before engaging in representation. F.R.Civ.P. 11
 7            After review of the file, we submitted the representation documents immediately.
 8   Therefore, Counsel respectfully requests an extension of time on the deadline for service in this
 9   matter due to these extenuating circumstances. We request an extension of time until May 3, 2019.
10
                                            Respectfully submitted,
11
12   Dated: April 29, 2019                  PENA & BROMBERG, ATTORNEYS AT LAW

13
                                        By: /s/ Jonathan Omar Pena
14
                                           JONATHAN OMAR PENA
15                                         Attorneys for Plaintiff

16
17                                             ORDER
18
19            Pursuant to the above request (Doc. 12), Plaintiff is granted an extension of time until May

20   3, 2019, in which to serve the summons and complaint in this case.
21
22
     IT IS SO ORDERED.
23
24   Dated:     April 30, 2019                                      /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28



                                                   2
